Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 8-20 are pending. Claims 17-20 are canceled. Claims 21-29 are new. Portions of claims 17-20 are incorporated into claims 8 and 21. Claims 8-16 and 21-29 are pending.

Response to Arguments
	Applicant’s arguments have been considered but are not persuasive as the claims have been substantially modified leading to new grounds of rejection.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10, 14-16, 21, 23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopel and Tunnell.

Kopel discloses:
8. A method for detecting and monitoring the presence of a payment card in a
payment card receptacle, said method comprising:
	receiving the payment card in the payment card receptacle (Para. 0017, detects when a credit card is missing from the wallet implies that the card was inserted in the wallet first);
	communicatively coupling to the payment card to read the payment card data therefrom (Fig. 2, element 62);
	determining whether the payment card is a registered payment card with the payment card receptacle (Para. 0030, user will load initial set of cards to allow the card reader to store identification data describing the cards. Examiner asserts that storing identification data implies that the cards were determined to be new or not registered.);
Kopel does not disclose however, Tunnell discloses:
	if the payment card is a registered payment card (Para. 0010, If each item is individually and uniquely tagged, then the personal storage accessory can determine any item that has been removed or conversely any item that remains within the accessory.), generating a first notification indicating that the payment card receptacle has successfully communicatively coupled to the registered payment card (Para. 0036, Some embodiments of the present invention also manage all inventory of a personal storage accessory by automatically detecting when a specific content is stored or removed from the accessory and providing one or more notifications to the user.);
	One of ordinary skill would have been motivated to modify Kopel with the notification of Tunnell in order to provide confirmation to a user that an inserted card is a card that belongs to the user.

Kopel discloses:
	detecting that the payment card is no longer communicatively coupled to the payment card receptacle (0023, when a user withdraws a card 22, the reader 30 reports an absent card state); and
	generating a second notification indicating that the payment card is no longer
communicatively coupled to the payment card receptacle (0023, and produces an audible alert).
	transmitting a location signal to a payment card receptacle application installed on a cardholder mobile computing device (0023, location routine operates…when a card is…absent. Location is stored as a reference location in storage unit 40. Fig. 4 incorporates the functions of figure 2 with a mobile device, see 0027, 0005, using available location determining technology such as GPS);
	in response to receiving the location signal, recording a first GPS location data of the cardholder mobile computing device via the payment card receptacle application (0023, location is stored as a reference location, 0005 and 0027 see mobile device application), the first GPS location data received from a GPS chip of the cardholder (using GPS technology per 0005 and mobile device per 0027 implies use of a GPS chip of the mobile device);
	in response to recording the first GPS location data, monitoring second GPS location data of the cardholder mobile computing device via the payment card receptacle application, the second GPS location data received from the GPS chip (0025, microcontroller determines displacement from original location, see above regarding GPS, mobile device and GPS chip);
	comparing the first GPS location data of the cardholder mobile computing device to the second GPS location data of the cardholder mobile computing device (0025, determines displacement as above);
	determining that a difference between the first GPS location data and the second GPS location data exceeds a predefined threshold distance (0025, displacement exceeds a threshold distance?); and
	based on the determination, generating an alert for display via the cardholder mobile computing device (0025, if yes, alarm block is executed to alert the user).

Claim 21 is similar to claim 8 and is similarly rejected. Claim 21 identifies the alert as audible or tactile. Kopel discloses sounding an alert in 0003 which indicates audible alert.

Kopel discloses:
10. The method in accordance with claim 8, further comprising monitoring the connection to the payment card to verify that the payment card is contained in the (0025, microcontroller compares identification data with stored data to determine if a card is missing. If no, operation returns to block 60).

Claim 23 is similar to claim 10 and is similarly rejected.

Kopel discloses:
14. The method in accordance with claim 8, further comprising generating periodic alerts indicating that the payment card has not been returned to the payment card
Receptacle (when a user withdraws a credit card from his wallet in a restaurant, an audible alert can be periodically sounded until the missing card is returned.).

Claim 27 is similar to claim 14 and is similarly rejected.
	
15. The method in accordance with claim 8, further comprising:
	After determining that the payment card is no longer communicatively coupled to the payment card receptacle, determining that the payment card has been returned to the payment card receptacle, comprising:
		sensing the presence of the payment card; and
		communicatively re-coupling to the payment card.
	This claim is not substantially different from claim 8. The act of returning a card to the receptacle is the same as inserting the card into the receptacle. The rejection of claim 8 discloses the insertion and subsequent identification.



Kopel discloses:
16. The method in accordance with claim 8, further comprising:
	determining that the payment card has not been returned to the payment card receptacle;
	determining whether a preset time limit has passed since detecting that the payment card is no longer connected to the payment card receptacle; and
	if the preset time limit has passed, transmitting a signal to an issuer of the payment card requesting that the payment card be locked against use.
	[0025] FIG. 2 is a top level flow chart depicting the overall operation of the 
embodiment of FIG. 1.  In response to a trigger input 50, typically produced by 
the user opening the wallet, the card reader 30 is enabled in block 60.  Consequently, in block 62, the reader 30 reads card/tag identification data which is then stored by microcontroller 36 in storage 40.  Then, in block 64, the microcontroller compares the new identification data with previously stored 
data describing an initial card set to determine whether or not a card is 
missing.  If NO, then operation returns to block 60.  If YES, operation 
proceeds to block 66 for execution of a routine to determine the current 
location and time of day.  If this is an initial cycle (counter=0) for this card missing operation, the microcontroller stores the initial location as the 
"reference" location (block 68) and the counter is incremented.  In succeeding 
cycles, the microcontroller in block 70 determines the elapsed time and/or the 
displacement, that is, how far the wallet has moved from its original location 
when the card was recognized as absent to its current location utilizing the 
aforementioned location routine and/or the displacement determination routine.  
Block 72 asks whether the displacement exceeds a threshold distance D and/or 
the elapsed time exceeds a threshold T. If NO, operation returns to block 64 to 
execute another card missing cycle.  If YES, alarm block 74 is executed to alert the user and perhaps third parties, e.g., a security function server of a credit card company. 
	[0028] It has been mentioned with reference to FIG. 3 that the card reader 30 and mobile device 80 are configured to respectively communicate with remote 
server 82 via links 85 and 86.  These communication links can be useful in a 
variety of situations but particularly to reduce the fraudulent use of stolen credit cards.  That is, as depicted in FIG. 5, in addition to storing the reference location and time of day information represented by block 68, this reference information is sent via block 90 to the remote security server 82 associated with a credit card company.  In the normal processing of credit cards, the security server 82 receives transaction data (including location and time of day) generated in a card transaction 92 via function block 94.  This enables the security server 82 to compare (block 96) the transaction data with the reference data derived from the wallet via block 90 to assist in determining whether a credit card should be honored (block 97) or denied (block 98). 
	By denying the credit card in this situation the examiner asserts it is akin to blocking or locking the card from use. 
	
Claim 29 is similar to claim 16 and is similarly rejected.

Claims 11-13 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopel in view of Tunnell as applied to claim 8 and further in view of Gosalia.

Kopel in view of Tunnell does not disclose however, Gosalia discloses:
11. The method in accordance with claim 8, further comprising generating a third notification indicating that the payment card is not a registered payment card based
upon the determination that the payment card is not a registered payment card with the
payment card receptacle (Col. 14, ll 2-8).
	Kopel in view of Tunnell may be modified by Gosalia to prompt the user to store the initial card data.

Claim 24 is similar to claim 11 and is similarly rejected.

Kopel in view of Tunnell does not disclose however, Gosalia discloses:
12. The method in accordance with claim 8, further comprising:
	transmitting a request to a cardholder to lock the payment card (Col. 3, ll 4-7); and
	if the cardholder chooses to lock the payment card, transmitting a first lock signal to the payment card to lock the payment card against use (Col. 3, ll 7-10).
	Gosalia represents an improvement over Kopel where Kopel merely denies a transaction for a lost card therefore Gosalia may be used for more efficient protection of a lost card.

Claim 25 is similar to claim 12 and is similarly rejected.

13. The method in accordance with claim 12, further comprising transmitting a
second lock signal to a card issuer of the payment card requesting that the payment card be locked (Col. 3, ll 21-22, Col. 10, ll 20-23).
Gosalia may be used to modify Kopel to more efficiently prevent unauthorized use of a credit card which has not been returned to the wallet.

Claim 26 is similar to claim 13 and is similarly rejected.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopel in view of Tunnell as applied to claim 8 and further in view of Koeppel.

Kopel in view of Tunnell does not disclose:
9. The method in accordance with claim 8, wherein the second notification includes a request to a cardholder requesting whether the cardholder chooses to receive further notifications or alerts until the payment card is returned to the payment card receptacle.
	Koeppel discloses asking a user if the user would not like to be notified about the transaction card proximity data until the transaction card is used to process a transaction and the like (Para. 0082).
	Kopel discloses when a transaction card is missing from the wallet the card reader will generate an audible alert. When the card reader is returned to the wallet, the system resets and the alert is terminated.
	Kopel may be combined with Koeppel by one of ordinary skill because Koeppel also discloses that the notification may not be generated when the transaction card is within the specified range (Para. 0081). One of ordinary skill would find it obvious to include returning the card to its holder as part of “within the specified range.
	 One of ordinary skill in the art would have been motivated to combine Koeppel and Kopel and Tunnell according to KSR Exemplary Rationale E: Obvious to Try – Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success.
	The examiner finds that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
	That there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and
	That one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
	Per Koeppel there are a finite number of options for the term “within range of the specified distance” where a distance of 0 may indicate that the card has been returned to the wallet. As the references are all directed to securing transaction cards from loss or theft the combination would have been obvious.

Claim 22 is similar to claim 9 and is similarly rejected.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694